Citation Nr: 1214801	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-31 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic lung disorder manifested by shortness of breath.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a chronic heart disorder manifested by hardening of the arteries, an irregular heartbeat, and/or congestive heart failure.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a chronic gastrointestinal disorder manifested by chronic diarrhea, a ruptured colon, and/or post operative colon polyps.

6.  Entitlement to service connection for a chronic disorder manifested by low and/or deformed platelets. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1957 to December 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2005, October 2005, and July 2006 rating decisions of the Portland, Oregon RO.  In June 2009, a Travel Board hearing was held at the RO before the undersigned; a transcript of the hearing is included in the claims file.  In July 2009, the Veteran provided the Board with additional evidence, accompanied by a waiver of agency of original jurisdiction (AOJ) consideration.  

In April 2010, the matters were remanded for additional development.  In July 2011, the Veteran submitted a list of studies regarding the health effects of Aniline, with a request that a medical specialist review the information as well as the claims file.  In October 2011, the Board concluded that additional medical expertise was needed to render an equitable decision on this case and requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  In conformance with 38 C.F.R. § 20.903, the Veteran was notified of the VHA opinion in a January 2012 letter and given 60 days to submit any additional evidence or argument in response to the opinion.  In February 2012, his representative submitted additional argument on his behalf.    


FINDINGS OF FACT

1.  The Veteran's current chronic lung disorders were not affirmatively shown to have been present in service, and are not shown to be related to an injury or disease or event of service origin, including exposure to Inhibitor Red Fuming Nitric Acid (IRFNA) and/or Aniline.

2.  The Veteran's current sleep apnea was not affirmatively shown to have been present in service, and is not shown to be related to an injury or disease or event of service origin, including exposure to IRFNA and/or Aniline. 

3.  The Veteran's current heart disease to include chronic atrial fibrillation was not affirmatively shown to have been present in service; cardiovascular disease was not shown to have manifested to a compensable degree within one year of separation from service; atrial fibrillation (and a single episode of hospitalization for congestive heart failure) was first documented after service beyond the one-year presumptive period for cardiovascular disease as a chronic disease; and the current heart disease is unrelated to an injury or disease or event of service origin, including exposure to IRFNA and/or Aniline.

4.  The Veteran's current hypertension was not affirmatively shown to have been present in service or to have manifested to a compensable degree within one year of separation from service; hypertension was first documented after service beyond the one-year presumptive period for chronic disease; and the current hypertension is unrelated to an injury or disease or event of service origin, including exposure to IRFNA and/or Aniline.


5.  The Veteran's current gastrointestinal disease (to include diverticulosis with perforated diverticulum complicated by enterocutaneous fistula, multiple bowel resections, right hemicolectomy for tubulovillous adenoma, and hernia repair) was not affirmatively shown to have been present in service; peptic/gastric/duodenal ulcers were not shown to have manifested to a compensable degree within one year of separation from service (or at any time); and the current gastrointestinal disease is unrelated to an injury or disease or event of service origin, including exposure to IRFNA and/or Aniline.

6.  The Veteran's current chronic disorder manifested by low and/or deformed platelets was not affirmatively shown to have been present in service, and is not shown to be related to an injury or disease or event of service origin, including exposure to IRFNA and/or Aniline.


CONCLUSIONS OF LAW

1.  The Veteran's current chronic lung disorder was not incurred in or caused by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The Veteran's current sleep apnea was not incurred in or caused by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The Veteran's current chronic heart disorder was not incurred in or caused by service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The Veteran's current hypertension was not incurred in or caused by service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

5.  The Veteran's current chronic gastrointestinal disorder was not incurred in or caused by service.  38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

6.  The Veteran's current chronic disorder manifested by low and/or deformed platelets was not incurred in or caused by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decisions, October 2003, May 2004, December 2004, May 2005, and August 2005 letters provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the appellant of disability rating and effective date criteria.  A June 2011 supplemental statement of the case (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Significantly, during the June 2009 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims; his testimony reflected that he is aware of what he still needs to substantiate his claims.  

The Veteran's service treatment records (STRs) are unavailable.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a negative response with a formal finding on the unavailability of the Veteran's STRs from the National Personnel Records Center (NPRC).  A May 2005 memorandum indicates that all avenues of search for the STRs were exhausted.  The United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Veteran's pertinent post-service treatment records have been secured.  The Veteran has not identified any evidence that remains outstanding.  Although the record reflects that the Social Security Administration (SSA) found the Veteran to be disabled as of May 1990 and entitled to disability benefits as of November 1990, correspondence between the RO and SSA indicates that he was converted to regular SSA retirement benefits once he reached his full retirement age in June 2004.  It was noted that after records have been in the SSA system for a certain amount of time with no activity, the system is purged.  Responses to a June 2008 request by the RO to SSA for the Veteran's disability decision and any underlying records indicate that the records were destroyed and are therefore unavailable.  

In compliance with the prior remand, the RO arranged for a VA records review and medical opinion in March 2011.  The Board further sought a VHA advisory medical opinion which was received in December 2011, both of which will be discussed in greater detail below.  These opinions (cumulatively) are adequate as they included a complete review of the Veteran's medical history that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  In the February 2012 statement from the representative, it was argued that the December 2011 opinion was internally inconsistent, warranting further development.  The Board disagrees.  The physician stated: ". . . there is evidence that [Aniline] has both chronic autoimmune and acute hematologic effects including thrombocytopenia.  However there is little evidence for chronic hematologic effects such as thrombocytopenia."  In other words, as expounded on elsewhere in the opinion, there is evidence Aniline leads to acute hemotologic effects such as thrombocytopenia, but not to chronic effects such as thrombocytopenia.  This is not inconsistent in any way, but relies on the difference between an acute and a chronic medical disorder. 

VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In sum, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Also, although not shown during service, service connection for cardiovascular disease (including hypertension), and peptic/gastric/duodenal ulcer may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board"). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Factual and procedural background

Regarding all of the claimed disabilities on appeal, the Veteran alleges that such disabilities resulted from his exposure in service to missile propellant containing Inhibitor Red Fuming Nitric Acid (IRFNA) and/or Aniline as an oxidizer, while serving with the 71st Ordnance Group in Germany from September 1957 to August 1959.  Because his service records indicate that his occupational specialty in service was Guided Missile Propellant and Explosives Specialist, and he attended Ordnance School with major courses in Ammo Helper, and he served in an ordnance battalion and overseas for over two years, and because literature provided by the Veteran supports his contentions that IRFNA and Aniline were each used as fuel and oxidizer in liquid propelled missiles in the 1950s, his exposure to IRFNA and/or Aniline is conceded.  Literature provided by the Veteran indicates that IRFNA is a carcinogen that can cause pulmonary damage and Aniline can cause hemoglobin damage. 

Upon remanding the matters on appeal for further evidentiary development, the Board in its April 2010 remand found the Veteran to be both competent and credible in his testimony that he was exposed to missile oxidizers while on active duty service and that he has had problems with shortness of breath, sleep apnea, irregular heartbeat, and chronic diarrhea since that time, because these symptoms are observable by a lay person.

Pursuant to the Board's remand, the RO contacted the U.S. Army Environmental Command as well as Environment, Safety and Occupational Health (ESOH) in order to obtain a list of the health risks of exposure to IRFNA and/or Aniline.  No such list was available; however, the record includes several internet articles submitted by the Veteran regarding the effects of exposure to both substances.  

The Veteran was afforded a March 2011 VA records review and medical opinion to determine the etiology of each of the claimed disabilities on appeal.  The VA reviewing physician noted that she reviewed a 2000 report from the National Academy press on the acute exposure guideline levels for selected airborne chemicals, as well as an August 1999 update of the information paper regarding IRFNA from the special assistant for Gulf War illnesses in the Department of Defense (DOD).  She noted that there is no significant scientific data on human exposure to Aniline, but studies showed an increased incidence of sarcomas of the spleen in rats after chronic ingestion.  Regarding IRFNA, the reviewing physician noted a possibility of exposure during chemical warfare attacks, and health risks of exposure to high concentrations include pneumonitis and pulmonary edema.  The reviewing physician noted that the literature she reviewed was unclear on the possible chronic long term effects of prolonged exposure to low concentrations, though no chronic long term health effects would be expected from a brief single exposure; no specific medical literature on the subject had been located by DOD's special assistant for Gulf War illnesses.  Overall, the March 2011 VA reviewing physician opined that it is less likely as not that any of the Veteran's chronic medical problems was caused by his active duty including the conceded exposures to IRFNA and Aniline; she stated, "I do not believe that the weight of medical evidence would point for a conclusion to support etiologic mechanism in this case."  The examiner's specific statements and opinions relating to each individual disability will be discussed in turn below.

Following the completion of the March 2011 VA record review and medical opinion, the Veteran submitted an additional lengthy list of studies regarding the effects of exposure to Aniline, which appeared to contradict the VA reviewing physician's statement that there is no significant scientific data on human exposure to Aniline.  The Board therefore sought a VHA medical advisory opinion to incorporate a full review of all of the available medical evidence.

In a December 2011 VHA advisory opinion, the Chief of General Internal Medicine of the VA North Texas Veterans Health Care System, Dr. E.M., noted that he had reviewed the materials provided as well as the literature cited by prior reviewers and the information provided by the Veteran (which the advising physician noted was largely not of peer reviewed studies but handbooks and textbooks), and he had also had the medical librarian at the VA North Texas Veterans Health Care System perform an additional literature review which turned up no additional high-quality evidence on exposures to IRFNA and Aniline.  This reviewing physician's specific statements and opinions relating to each individual disability will also be discussed in turn below.

To the extent that the Veteran's disabilities are due to his use of tobacco products, the Board notes that for claims filed after June 9, 1998, as here, governing law (38 U.S.C.A. § 1103) specifically prohibits service connection for a disability on the basis that it resulted from the use of tobacco products in service.  The Board notes as relevant to several of the claimed disabilities on appeal that the Veteran reported a history of smoking up to 3 packs of cigarettes per day for 40 years, until he stopped smoking in the early 1990s.  

As the Veteran contends that all of the disabilities on appeal are attributable to a common etiology of in-service chemical exposure, the Board will address the medical evidence specific to each claim and conclude with a single combined analysis for all of the disabilities.

Chronic lung disorder manifested by shortness of breath

As noted above, specifically in several lay statements and in June 2009 hearing testimony, the Veteran has primarily asserted that his currently diagnosed lung disorders resulted from his conceded exposure to IRFNA and/or Aniline in service.  

Also as noted above, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  

Post-service treatment records include VA and private treatment records show a remote diagnosis of "Pickwickian syndrome" associated with obesity and hypoventilation syndrome.  Chest X-rays and CT scans have shown results consistent with chronic obstructive pulmonary disease (COPD) and emphysema.  Therefore, a current chronic disability is shown, fulfilling the first requirement for service connection.

Because the STRs are unavailable, there is no medical evidence of any in-service incurrence of any chronic lung disorder.  However, the Veteran has submitted lay statements and buddy statements regarding his complaints of shortness of breath since service.  The second requirement for service connection is tentatively fulfilled.

On March 2011 VA records review and medical opinion, the reviewing physician noted the Veteran's history of tobacco use, described in a 2002 record as a 90 pack year history until he quit smoking in 1989.  Chest X-rays in evidence were interpreted as consistent with COPD, and a 2004 chest CT scan showed minimal emphysema and a 4 millimeter nodule in the right middle lobe for which repeat films were requested; there are no pulmonary function tests in evidence.  No other lung diagnoses were found in the medical records.  The examiner noted that on the then-most recent record of treatment, in June 2010, the Veteran denied any shortness of breath or chronic cough.  The reviewing physician's impression was of probable emphysema and/or COPD, which she opined was at least as likely as not related to his history of tobacco use.  The impression was based on imaging studies alone, as no pulmonary function tests had been performed.  The reviewing physician noted that the Veteran was not on any respiratory medications but used a prescribed CPAP machine at night for sleep apnea (discussed below).  The reviewing physician found no evidence of chronic symptoms of shortness of breath, dyspnea, or coughing.

In the December 2011 VHA advisory medical opinion, Dr. E.M. noted that the Veteran had a long smoking history per the medical documentation, approximately 90 pack years.  He noted that, "Although there is some support for acute pulmonary injury after exposure to these chemicals it is very unlikely that this Veteran's pulmonary findings are due to the chemical exposures as one would expect an early onset to these issues (within at most 1 to 3 years after exposure) and due to his heavy smoking history, which can cause these conditions without any additional chemical exposures."  Dr. E.M. opined that it is less than likely that the Veteran's pulmonary issues are related to his chemical exposures.

In reviewing the above evidence, the Board has considered the favorable evidence of record.  However, there are no medical opinions of record supporting a nexus between the Veteran's claimed in-service lung disease or the conceded chemical exposure and the current chronic lung disorder.  The March 2011 VA records review and medical opinion and the December 2011 VHA opinion contain definite opinions (based upon a thorough claims file review) that his current lung disorder is substantially more likely attributable to his very significant smoking history than to any in-service chemical exposure.  The Board thus finds that these opinions, which do not support the Veteran's claim, are entitled to the greatest probative value. 

Sleep apnea

As noted above, specifically in several lay statements and in June 2009 hearing testimony, the Veteran has primarily asserted that his currently diagnosed sleep apnea resulted from his conceded exposure to IRFNA and/or Aniline in service.  

Post-service treatment records include VA and private treatment records showing that the Veteran currently has sleep apnea and uses a prescribed CPAP machine at night.  Therefore, a current chronic disability is shown, fulfilling the first requirement for service connection.

Because the STRs are unavailable, there is no medical evidence of any in-service incurrence of sleep apnea.  However, the Veteran has submitted lay statements regarding his complaints of sleep problems since service.  The second requirement for service connection is tentatively fulfilled.

On March 2011 VA records review and medical opinion, the reviewing physician noted a history of sleep apnea based on records which included an April 2003 sleep study (performed in the setting of acute congestive heart failure) and a September 2007 follow-up sleep study which noted the Veteran's weight to be 319 pounds, with a body mass index of 41.  The Veteran reported use of a prescribed CPAP machine at night.  The reviewing VA physician opined that the Veteran's sleep apnea is at least as likely as not caused by or due to his obesity.

In the December 2011 VHA advisory medical opinion, Dr. E.M. noted that it is documented in the medical record that the Veteran is severely obese with a BMI (body mass index) of 41, and he has had the diagnosis of sleep apnea for some time.  Dr. E.M. stated that, per his review of the literature, there is no supporting evidence for an association between sleep apnea and Aniline/IRFNA exposure.  Dr. E.M. opined that it is very unlikely that the Veteran's sleep apnea is related to his in-service chemical exposure.

In reviewing the above evidence, the Board has considered the favorable evidence of record.  However, there are no medical opinions of record supporting a nexus between the Veteran's claimed in-service sleep problems or the conceded chemical exposure and the current sleep apnea.  The March 2011 VA records review and medical opinion and the December 2011 VHA opinion contain definite opinions (based upon a thorough claims file review) that his current sleep apnea is substantially more likely attributable to his obesity than to any in-service chemical exposure.  The Board thus finds that these opinions, which do not support the Veteran's claim, are entitled to the greatest probative value. 

Chronic heart disorder manifested by hardening of the arteries, an irregular heartbeat, and/or congestive heart failure

As noted above, specifically in several lay statements and in June 2009 hearing testimony, the Veteran has primarily asserted that his currently diagnosed cardiovascular disease resulted from his conceded exposure to IRFNA and/or Aniline in service.  

Post-service treatment records include VA and private treatment records showing that the Veteran currently has chronic atrial fibrillation.  Therefore, a current chronic disability is shown, fulfilling the first requirement for service connection.

Because the STRs are unavailable, there is no medical evidence of any in-service incurrence of cardiovascular disease.  However, the Veteran has submitted lay statements regarding his complaints of heart problems since service.  The second requirement for service connection is tentatively fulfilled.

On March 2011 VA records review and medical opinion, the reviewing physician noted a history of hypertension and chronic atrial fibrillation, with a single episode of hospitalization for congestive heart failure in April 2003.  The reviewing physician found that the Veteran could not be diagnosed with coronary artery atherosclerosis, and she opined that his atrial fibrillation is at least as likely as not caused by or due to his history of hypertension.  (No opinion was offered regarding the etiology of the Veteran's hypertension.)

In the December 2011 VHA advisory medical opinion, Dr. E.M. noted that although Aniline exposure has well documented cardiac effects, this is as an acute exposure rather than as a chronic effect.  He stated, "As similar to pulmonary disease, if the Veteran's conditions were due to the Aniline/IRFNA exposure, then disease and symptom onset would be close to the time of exposure.  Therefore I find it very unlikely that these issues are related to his chemical exposures."

In reviewing the above evidence, the Board has considered the favorable evidence of record.  However, there are no medical opinions of record supporting a nexus between the Veteran's claimed in-service cardiovascular problems or the conceded chemical exposure and the current chronic atrial fibrillation.  The March 2011 VA records review and medical opinion and the December 2011 VHA opinion contain definite opinions (based upon a thorough claims file review) that his current cardiovascular disease is due to his hypertension and did not manifest close to the time of exposure in service.  The Board thus finds that these opinions, which do not support the Veteran's claim, are entitled to the greatest probative value. 

Hypertension

As noted above, specifically in several lay statements and in June 2009 hearing testimony, the Veteran has primarily asserted that his currently diagnosed hypertension resulted from his conceded exposure to IRFNA and/or Aniline in service.  

Post-service treatment records include VA and private treatment records showing that the Veteran is currently being treated for hypertension, and he was diagnosed with borderline hypertension in September 1970.  Therefore, a current disability is shown, fulfilling the first requirement for service connection.

Because the STRs are unavailable, there is no medical evidence of any in-service incurrence of hypertension.  The Veteran has submitted lay statements regarding his complaints of high blood pressure since service, despite a lack of blood pressure readings available for review from service or the one year period following separation.  The second requirement for service connection is questionably fulfilled because the Veteran's lay statements regarding high blood pressure readings in or immediately following service are credible.

As noted above, the March 2011 VA reviewing physician cited a history of hypertension and opined that the Veteran's atrial fibrillation is at least as likely as not caused by or due to his history of hypertension; however, no opinion was offered regarding the etiology of his hypertension.

In the December 2011 VHA advisory medical opinion, Dr. E.M. stated that there is little to no scientific evidence to support the association of chronic hypertension with Aniline/IRFNA exposure.  He noted in addition that hypertension is extremely common for those without any chemical exposures and may be related to the Veteran's sleep apnea and diabetes.  He opined, "I find it unlikely that his hypertension is related to his chemical exposures."

In reviewing the above evidence, the Board has considered the favorable evidence of record.  However, there are no medical opinions of record supporting a nexus between the Veteran's claimed in-service high blood pressure or the conceded chemical exposure and the current hypertension.  The December 2011 VHA opinion contains definite opinions (based upon a thorough claims file review as well as research of the available literature) that the Veteran's hypertension is not due to his chemical exposures and may more likely be due to his sleep apnea and diabetes.  The Board thus finds that this opinion, which does not support the Veteran's claim, is entitled to the greatest probative value. 

Chronic gastrointestinal disorder manifested by chronic diarrhea, a ruptured colon, and/or post operative colon polyps

As noted above, specifically in several lay statements and in June 2009 hearing testimony, the Veteran has primarily asserted that his extensive history of gastrointestinal disease resulted from his conceded exposure to IRFNA and/or Aniline in service.  

Post-service treatment records include VA and private treatment records showing a long history of gastrointestinal disease including a history of complicated perforated diverticulosis for which he underwent a sigmoid colon resection; multiple bowel resections and abdominal wall repair in July 1992 following a complicated perforated diverticulosis episode; enterocutaneous fistulas following that episode; a right hemicolectomy and incisional hernia repair in 2005 for a cecal tubulovillous adenoma; and surgery to remove infected abdominal wall mesh in 2008.  Therefore, a current disability is shown, fulfilling the first requirement for service connection.

Because the STRs are unavailable, there is no medical evidence of any in-service incurrence of gastrointestinal disease.  The Veteran has submitted lay statements regarding his complaints of gastrointestinal problems since service, despite a lack of medical evidence available for review from service or the one year period following separation.  The second requirement for service connection is questionably fulfilled based on the Veteran's lay statements which are found to be credible.

On March 2011 VA records review and medical opinion, the reviewing physician noted that no specific gastrointestinal complaints were reported on the then-most recent treatment record, in June 2010.  The reviewing physician's diagnoses included diverticulosis with perforated diverticulum complicated by enterocutaneous fistula, multiple bowel resections, right hemicolectomy for tubulovillous adenoma, incisional hernia repair, and enterocutaneous fistula followed by surgery for infected abdominal wall mesh.  The reviewing physician opined that the Veteran's diverticuli, colon polyps and adenomas were not caused by or due to any specific chemical exposures, stating that "these are common conditions that occur at increasing frequency with increasing age"; she opined that his complicated and recurrent incisional hernias and enterocutaneous fistulas are related to his abdominal surgical procedures.   

In the December 2011 VHA advisory medical opinion, Dr. E.M. noted that the Veteran has required multiple surgeries for gastrointestinal disorders and has had diverticulosis and colonic polyps.  Dr. E.M. noted that these are very common in the general elderly population, they appeared to be of relatively recent onset, and there is no specific literature supporting any association between these conditions and his in-service chemical exposures.  Dr. E.M. opined that it is unlikely that the gastrointestinal problems are related to the Veteran's chemical exposures in service.

In reviewing the above evidence, the Board has considered the favorable evidence of record.  However, there are no medical opinions of record supporting a nexus between the Veteran's claimed in-service gastrointestinal problems or the conceded chemical exposure and the current series of gastrointestinal complications and surgeries.  The March 2011 VA records review and medical opinion and the December 2011 VHA opinion contain definite opinions (based upon a thorough claims file review) that his current gastrointestinal disease is substantially more likely related to his advancing age and complications from multiple surgeries.  The Board thus finds that these opinions, which do not support the Veteran's claim, are entitled to the greatest probative value.

Chronic disorder manifested by low and/or deformed platelets

As noted above, specifically in several lay statements and in June 2009 hearing testimony, the Veteran has primarily asserted that his chronic disorder manifested by low and/or deformed platelets resulted from his conceded exposure to IRFNA and/or Aniline in service.  

Post-service treatment records include VA and private treatment records showing a diagnosis of thrombocytopenia.  Therefore, a current disability is shown, fulfilling the first requirement for service connection.

Because the STRs are unavailable, there is no medical evidence of any in-service incurrence of low and/or deformed platelets.  The Veteran has submitted lay statements regarding his complaints of such disability since service, despite a lack of medical evidence available for review from service.  The second requirement for service connection is questionably fulfilled based on the Veteran's lay statements which are found to be credible, although he is not competent to diagnose such a disorder without laboratory results.

In July 2009, one of the Veteran's treating VA physicians, a hematologist/oncologist, opined that if the Veteran was exposed to Aniline in service and experienced this problem (diagnosed as thrombocytopenia or ITP) soon thereafter, it is possible that the disability could have been a result of the Aniline causing an autoimmune reaction directed to the platelets. 

In January 2011, another of the Veteran's treating VA physicians, a hematologist/oncologist, noted that the Veteran attributed his ITP to Aniline exposure in the military, and there is data that suggests Aniline ingestion may be associated with autoimmune diseases/reactions.  She then rendered essentially the same opinion as the 2009 physician - that it is possible if the Veteran had Aniline exposure followed by thrombocytopenia soon after, this could have [been] the result of the Aniline causing an autoimmune reaction directed to his platelets (ITP).

On March 2011 VA records review and medical opinion, the reviewing physician noted that the Veteran carried a diagnosis of thrombocytopenia, which he had reported since the 1970s.  Based on multiple hematologist consults noting mild stable thrombocytopenia, and a suggested diagnosis of myelodysplasia versus idiopathic thrombocytopenic purpura (ITP), the VA reviewing physician diagnosed chronic thrombocytopenia likely due to ITP.  She cited to a January 2011 VA hematology treatment letter indicating that there are data suggesting that aniline exposure may be associated with autoimmune disease.  The examiner stated that on her review of the February 2006 Toxicology Letter cited by the treating hematologist, the article appeared to discuss autoimmune or allergic illnesses associated with atherosclerotic vessel wall lesions, and not specifically with autoimmune hematologic phenomenon, and according to the medical reference Up To Date, ITP is a relatively common acquired bleeding disorder.  The examiner opined based on a review of the literature in the claims file as well as the additional sources she cited that there is not sufficient evidence at this time to support the claim that the Veteran's ITP is caused by or due to any specific chemical exposures.

In the December 2011 VHA advisory medical opinion, Dr. E.M. noted that the Veteran has chronically lower and deformed platelets which may be due to ITP or another condition.  He noted that this was first diagnosed in 1972, according to the medical record.  Dr. E.M. stated, "Per my review of the literature of Aniline exposure there is evidence that this chemical has both chronic autoimmune and acute hematologic effects including thrombocytopenia.  However, there is little evidence for chronic hematologic effects such as thrombocytopenia."  Dr. E.M. noted that the references cited by the 2009 treating hematologist (Toxicology Letters 2006 and Toxicology 2002) described rheumatologic and cardiac diseases rather than hematologic ones.  Dr. E.M. noted in addition that the distance from time of exposure until diagnosis also argues against an association, as one would expect to see an impact on platelets within a relatively short period after exposure.  Dr. E.M. stated, "In addition, this is a common medical condition and probably has numerous causes.  Therefore I find it unlikely that this condition is due to the Veteran's chemical exposures."

In reviewing the above evidence, the Board has considered the favorable evidence of record.  The July 2009 and January 2011 opinions noted that, if the Veteran was exposed to Aniline in service and experienced this problem (diagnosed as thrombocytopenia or ITP) soon thereafter, then "it is possible" that the disability could have been a result of the Aniline causing an autoimmune reaction directed to the platelets.  These opinions are indefinite and essentially speculative in nature and are to be accorded no more than very minimal probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion that a particular event "may" have led to the Veteran's disability is too speculative to establish a causal relationship).  Also, it must be noted that the December 2011 VHA opinion is actually in accord with these somewhat positive opinions.  Both opinions were that if the thrombocytopenia or ITP were shown "soon" after his exposure to Aniline, then there could be a connection, and the VHA physician stated that the reason there is no such connection in this particular Veteran's case is because of "the distance from time of exposure until diagnosis also argues against an association, as one would expect to see an impact on platelets within a relatively short period after exposure."  Even accepting as true that the Veteran's ITP has been present since the early 1970s, the fact is that was more than a decade after his military service, which the VHA physician found to be a highly probative fact.  

The March 2011 VA records review and opinion and the December 2011 VHA opinion, on the other hand, contain the more definite opinions (based upon thorough claims file reviews) that his ITP is a relatively common acquired bleeding disorder, that there is not sufficient evidence to support the claim that the Veteran's ITP is caused by or due to any specific chemical exposures, and there is little evidence for chronic hematologic effects of such exposures such as thrombocytopenia which has numerous possible causes.  The Board thus finds that the March 2011 and December 2011 opinions, which do not support the Veteran's claim, are the opinions with the greatest probative value.

Analysis and Conclusions

As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson, supra, at 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation".  See Barr, supra, at 308-09.  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

In weighing credibility, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Even if the Board liberally interprets the Veteran's testimony as suggesting a continuity of symptomatology since service, he lacks the medical expertise, training, or credentials to determine that any of his symptoms are attributable to a chronic disease.  The Board also notes that the Veteran has submitted multiple treatise articles concerning the results of exposure to IRFNA and Aniline.  However, these articles have been reviewed by both the March 2011 VA reviewing physician and the December 2011 VHA advising physician, in addition to further independent research by both, and they do not directly speak to the key etiology questions in this case, namely whether it is more likely that the Veteran incurred the claimed disabilities on appeal as a result of a service-related incident as opposed to other possible causes. 

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for the claimed disabilities, and these claims must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 











	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a chronic lung disorder manifested by shortness of breath is denied.

Service connection for sleep apnea is denied.

Service connection for a chronic heart disorder manifested by hardening of the arteries, an irregular heartbeat, and/or congestive heart failure is denied.

Service connection for hypertension is denied.

Service connection for a chronic gastrointestinal disorder manifested by chronic diarrhea, a ruptured colon, and/or post operative colon polyps is denied.

Service connection for a chronic disorder manifested by low and/or deformed platelets is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


